DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “start point” and the “end point” of claims 7 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “pixels PX” (paragraph 0082).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 13-16, and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, and 6-10 of copending Application No. 17/095,671. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant Application
Application No. 17/095,671
11. A method for manufacturing an electronic apparatus, the method comprising: 
providing a preliminary electronic module comprising an active area having a hole-forming area, and a peripheral area adjacent to the active area; 

emitting a laser beam while rotating a laser source along a moving path defined along a boundary between the hole-forming area and the active area, the moving path being divided into a first section and 
a second section; 






and removing the hole-forming area from the preliminary electronic module to form an electronic module having a module hole, wherein, during a first rotation of the laser source along the moving path, the laser source moves at a first speed at the first section, and at a second speed greater than the first speed at the second section.
1. A method of manufacturing an electronic apparatus, comprising the steps of: 
providing an unfinished set module for a display panel having an active area and a peripheral area adjacent to the active area and being foldable about a foldable axis extending in one direction, the active area including a hole formation area; selectively irradiating a laser beam along a path defined along a boundary between the hole formation area and the active area, the path including first paths spaced apart from each other in a direction substantially parallel to the foldable axis and second paths disposed between the first paths, at a first energy density and at second energy density different from the first energy density, wherein the laser beam is irradiated at the first energy density along the first paths and at the second energy density along the second paths; 
and forming a set module having a hole by removing the hole formation area from the unfinished set module.
7. The method of claim 1, wherein the step of selectively irradiating a laser beam comprising moving the laser beam along the first paths at a first speed slower than a speed at which the laser beam is moved along the second paths.

13. The method of claim 12, wherein, after the first rotation, the laser source emits the laser beam while rotating about one to about 200 times along the moving path.
4. The method of claim 1, wherein the laser beam is rotated along the path including a moving path in a range of about one time or more and about hundred times or less.
14. The method of claim 11, wherein, after the first rotation, a moving speed of the laser beam is about 50 mm/s to about 6000 mm/s.
8. The method of claim 1, wherein the laser beam moves in a range between about 50 mm/s or greater and about 6,000 mm/s or less.
15. The method of claim 11, wherein a power of the laser beam is about 0.5 W to about 30 W.
9. The method of claim 1, wherein the laser beam has a power in a range between about 0.5 W or greater and about 30 W or less.
16. The method of claim 11, wherein a frequency of the laser beam is about 100 kHz to about 20000 kHz.
10. The method of claim 1, wherein the laser beam has a frequency in a range about 100 kHz or greater and about 20,000 kHz or less.
18. The method of claim 11, wherein the laser beam is a pulse laser beam.
6. The method of claim 1, wherein the laser beam is generated by a pulse laser.
19. The method of claim 11, wherein the hole-forming area has one of a circular, elliptical, or polygonal shape.
3. The method of claim 1, wherein the hole formation area has a generally circular shape, a generally oval shape, or a generally polygonal shape.


Claims 1 and 7 of Application No. 17/095,671 teach claim 11 of the Instant Application but do not explicitly disclose a preliminary electronic module.
However, claims 1 and 7 of Application No. 17/095,671 disclose a set module which would teach  for a preliminary electronic module having an active area and a peripheral area. While the claims are not identical, the claims of the Application ‘671 disclose the claimed elements of the instant application as indicated above, and it is further noted that the claim variations/variants of the instant application are deemed obvious variants of Application ‘671. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to consider an unfinished set module for a display panel as a type of preliminary electronic module, because a display panel that is unfinished is also still preliminary since the panel has not yet been finished.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…emitting a laser beam while rotating a laser source along a moving path…the moving path being divided into a first section and a second section…the laser beam is not emitted on the first section, and the laser beam is emitted on the second section.”  However, it is unclear how the laser beam is emitted during the moving path (interpreted such that the beam is emitted all throughout the moving path) but then the laser beam is not emitted during a first section of the moving path.  The two limitations appear to contradict each other.  For the purpose of the examination, claim 1 will be interpreted as “…selectively emitting a laser beam…” (line 5).
Claims 2 and 13 recite an approximation of “…rotating about one to about 200 times…”  The Specification discloses that “as used herein, the term ‘substantially,’ ‘about,’ and similar terms are used as terms of approximation and not as terms of degree, and are intended to account for the inherent variations in measured or calculated values that would be recognized by those of ordinary skill in the art” (paragraph 0048).  However, it is unclear what the Applicant considers to be an inherent variation for just one rotation.  For example, if an intended variation is             
                ±
                 
                1
            
        , then would an acceptable tolerance be 0-2 rotations?  If so, then do claims 2 and 13 require a rotation?  One rotation is too singular of a requirement for one of ordinary skill in the art to know what type of variation is inherently being claimed.  For the purpose of the examination, the limitation will be interpreted as “…rotating 
Claims 6 and 16 recite “wherein a frequency of the laser beam is about 100 kHz to about 20000 kHz.”  However, it is unclear which aspect of the laser beam the Applicant is referring to in claiming a frequency of the laser beam.  Specifically, is the Applicant claiming a frequency of the laser light as it travels through space of is the Applicant claiming instead a frequency of the laser pulses?  For the purpose of the examination, the claimed frequency will be interpreted as referring to a frequency of laser pulses.
Claim 12 recites “the laser beam is not emitted at the first section, and the laser beam is emitted at the second section.” Meanwhile, Claim 11 recites “…emitting a laser beam while rotating a laser source along a moving path…the moving path being divided into a first section and a second section.”  However, it is unclear how the laser beam is emitted during the moving path (interpreted such that the beam is emitted all throughout the moving path) but then the laser beam is not emitted during a first section of the moving path.  The two limitations appear to contradict each other.  For the purpose of the examination, claim 11 will be interpreted as “…selectively emitting a laser beam…” (line 5).
Claim 20 recites “...emitting a laser beam while rotating a laser source along a moving path…the moving path being divided into a first section and a second section…the laser beam is not emitted at the first section, and the laser beam is emitted at the second section.”  However, it is unclear how the laser beam is emitted during the moving path (interpreted such that the beam is emitted all throughout the moving path) but then the laser beam is not emitted during a first section of the moving path.  The two limitations appear to contradict each other.  For the purpose of the examination, claim 20 will be interpreted as “…selectively emitting a laser beam…” (line 6).
	Claims 3-5 and 7-10 are rejected based on their dependency to claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pailthorp et al. (US-20060027544-A1).
Regarding claim 1, Pailthorp teaches a method (“Methods for processing holes by moving precisely timed laser pulses in circular and spiral trajectories,” title) for manufacturing an electronic apparatus (“micro-electronic and semiconductor devices,” para 0140), the method comprising: providing a preliminary electronic module (“a series of holes is processed in a workpiece,” para 0060; “workpiece specimen materials may include virtually any printed wiring board material, whether rigid or flexible, copper-clad or exposed, fiber reinforced, or homogeneous resin dielectric, and may also include ceramic substrates and silicon substrates,” para 0140; the disclosed “workpiece” is construed as the claimed “preliminary electronic module” in the sense that it can be a printed wiring board material) comprising 
an active area (periphery 51, fig. 5; see also fig. 1B below for the examiner construed active area) having a hole-forming area (area of the spiral tool pattern 90, fig. 5), and a peripheral area adjacent to the active area (see fig. 1B below for the examiner construed peripheral area); 
selectively emitting a laser beam (“FIG. 5 is an XY plot representing an inward spiral tool pattern generated by a laser beam positioning method,” para 0041; at point 96 in fig. 5, the beam begins emitting laser pulses, para 0069; construed such that from 94 to 96 in fig. 5, no pulses are emitted, meeting the claimed limitation of “selectively emitting;” see the top “Fractional Laser Delay” in fig. 16) while rotating (“spins the beam positioner for a programmed number of revolutions,” para 0007; taught in the background section, construed such that it is known in the art that beam positioners spin) a laser source (“beam positioner (not shown),” para 0058; construed as a source for providing a laser beam; “FIGS. 1 and 2 illustrate the beam positioner motion,” para 0057; figs. 1 and 2 show a circular pattern) along a moving path defined along a boundary between the hole-forming area and the active area (“curvilinear path progressively inward from periphery 51 toward center 25 of each hole being processed,” para 0069; the path of the pulses 98 in pattern 90 in fig. 5 is construed as the claimed “moving path” in how the path is along the boundary between the periphery 51 and the center 25), the moving path being divided into a first section (from stating location 94 to entry location 96, fig. 5) and a second section (after entry location 96 to starting location 102, fig. 5); and 
removing the hole-forming area from the preliminary electronic module (“to remove material along a circular segment of the specimen,” abstract) to form an electronic module (“specimen materials may include virtually any printed wiring board material,” para 0140) having a module hole (“drilling holes,” para 0069), 
wherein, during a first rotation of the laser source along the moving path (first rotation of the pattern 90 in fig. 5), the laser beam is not emitted on the first section (“starting location 94 at 90-degrees and an entry location 96 at 180-degrees, where laser pulses 98 are initiated,” para 0069; construed such that for ¼ of the first rotation, a beam is not emitted), and the laser beam is emitted on the second section (“There are 273 laser pulses 98 distributed during a single repetition of tool pattern 90 starting at entry location 96, processing two and one-half revolutions (900-degrees),” para 0069).
Pailthorp figs. 1B (annotated) and 5

    PNG
    media_image1.png
    421
    520
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    274
    298
    media_image2.png
    Greyscale

Regarding claim 2, Pailthorp teaches wherein, after the first rotation, the laser source emits the laser beam while rotating one to about 200 times along the moving path (“There are 273 laser pulses 98 distributed during a single repetition of tool pattern 90 starting at entry location 96, processing two and one-half revolutions (900-degrees),” para 0069; construed as 1.75 revolutions, which includes the ¼ rotation from point 94 to point 96).
Regarding claim 4, Pailthorp teaches wherein a moving speed of the laser beam is about 50 mm/s to about 6000 mm/s (“a tool velocity of 313 mm/sec,” para 0071).
Regarding claim 7, Pailthorp teaches wherein a start point (point 96, fig. 5) and an end point (location 102, fig. 5) of the emitting of the laser beam are defined on the moving path (pulses 98, fig. 5).
Regarding claim 8, Pailthorp teaches wherein the laser beam is a pulse laser beam (laser pulses 98, fig. 5).
Regarding claim 9, Pailthorp teaches wherein the hole-forming area has one of a circular (circular shape, fig. 5), elliptical, or polygonal shape (elliptical and polygonal shapes are not explicitly disclosed).
Regarding claim 10, Pailthorp teaches wherein the hole-forming area comprises a plurality of hole-forming areas (“a series of holes is processed in a workpiece,” para 0060).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over  Pailthorp et al. (US-20060027544-A1) as applied to claim 1 above and further in view of Unrath et al. (US-20140263223-A1).
Regarding claim 3, Pailthorp teaches the invention as described above but does not explicitly disclose wherein, during the first rotation of the laser source, a moving speed of the laser source at the second section is greater than a moving speed of the laser source at the first section, and after the first rotation, a moving speed of the laser source is constant.
However, in the same field of endeavor of drilling holes in workpieces (fig. 10), Unrath teaches wherein, during the first rotation of the laser source (“The peak AOD excursion occurs at the transition in velocity between inter-feature moves (typically high velocity) and tooling moves (typically lower velocities). This transition occurs both before tooling (on the approach to the tooling location) and after tooling (on the departure from the completed tooling location to the next location),” para 0049; construed such that a settling period fig. 9 is added at point 96 in the spiraling pattern shown in fig. 5 of Pailthorp), a moving speed of the laser source at the second section is greater than a moving speed of the laser source at the first section (“the velocity 918 steps down to 0 m/sec,” para 0053; the Velocity drops to 0 in fig. 9, which is construed as happening at point 96 the pattern in fig. 5 of Pailthorp), and after the first rotation, a moving speed of the laser source is constant (“the velocity 918 steps up from 0 m/sec to 2 m/sec,” para 0053; the velocity is constant at 2 m/sec after the post-lasing settle period in fig. 9).
Unrath, figs. 9 and 10

    PNG
    media_image3.png
    630
    499
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    476
    448
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Pailthorp to include, a settling process, in view of the teachings of Unrath, by adding a settling process as shown in fig. 9, as taught by Unrath, at the entry location 96 in fig. 5, as taught by Pailthorp, in order to add a settling process, where the velocity drops to 0 after transitioning between holes, because a laser processing system may include an acousto-optic deflector (AOD) subsystem, but rapid transitions between process features may cause AOD excursions to go beyond a desired operating range, but by adding a settling delay, the AOD travel excursion can be kept within the bounds of the system’s AOD configuration (Unrath, paras 0003-0006).
	Regarding claim 6, Pailthorp teaches the invention as described above but does not explicitly disclose wherein a frequency of the laser beam is about 100 kHz to about 20000 kHz (Pailthorp teaches a Pulse Repetition Frequency (PRF) of 70 kHz, para 0081).
	However, in the same field of endeavor of drilling holes in workpieces, Unrath teaches wherein a frequency of the laser beam is about 100 kHz to about 20000 kHz (“Laser pulses within the beam 105 are may generally generated at a PRF in a range from about 20 kHz to about 2000 kHz. It will be appreciated, however, that the PRF may be less than 20 kHz or greater than 2000 kHz. For example, mode-locked laser may run up to 200 MHz,” para 0024; construed as range from 20 kHz to 2000 KHz).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Pailthorp to include, a PRF of 20-2000 kHz, in view of the teachings of Unrath, because the PRF is a results effective variable, where selection of the PRF (in combination with the velocity of the laser beam as well as the number of circular repetitions) determines the bite size, which is the distance between pulses, and by increasing the PRF from 70 kHz to as much as 2000 kHz, the beam velocity could then be increased by a factor of 28.5 for the same bite size and number of cycles, enabling a faster processing speed for the laser beam due to the increase in the PRF (Pailthorp teaches that PRF is a results effective variable for determining the bite size, which is also dependent on the velocity, paras 0078-0097; examiner determined these calculations based on equation 6; Pailthorp also teaches a MATLAB program for determining the optimal bite size in Appendix B).  Additionally, it has been held that where the general conditions of a claim are disclosed, discovering the optimum or working ranges involves only routine skill in the art.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pailthorp et al. (US-20060027544-A1) as applied to claim 1 above and further in view of Kang et al. (US-20170358781-A1).
Pailthorp teaches the invention as described above but does not explicitly disclose wherein a power of the laser beam is about 0.5 W to about 30 W.
However, in the same field of endeavor of laser cutting, Kang teaches a power of the laser beam is about 0.5 W to about 30 W (“the second intensity may be about 5 W when the first intensity is about 30 W,” para 0113; construed as a power range of 5-30 W).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Pailthorp to include, a power range of 5-30 W, in view of the teachings of Kang, by using the power range, as taught by Kang, for the laser beam, as taught by Pailthorp, because the power of a laser determines how effectively a mother substrate is cut through and whether a haze area results, causing burrs, but by using a power of 30 watts for a first intensity followed by a second intensity of 5 W, the amount of haze areas are reduced while still achieving cut-through of a substrate, for the advantage of ensuring that burrs do not form on a substrate (in paras 0104-0113, Kang teaches a process for determining the optimal power; see also figs. 11D-16).  Additionally, it has been held that where the general conditions of a claim are disclosed, discovering the optimum or working ranges involves only routine skill in the art.
Claims 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Pailthorp et al. (US-20060027544-A1) in view of Unrath et al. (US-20140263223-A1).
Regarding claim 11, Pailthorp teaches a method (“Methods for processing holes by moving precisely timed laser pulses in circular and spiral trajectories,” title) for manufacturing an electronic apparatus (“micro-electronic and semiconductor devices,” para 0140), the method comprising: 
providing a preliminary electronic module (“a series of holes is processed in a workpiece,” para 0060; “workpiece specimen materials may include virtually any printed wiring board material, whether rigid or flexible, copper-clad or exposed, fiber reinforced, or homogeneous resin dielectric, and may also include ceramic substrates and silicon substrates,” para 0140; the disclosed “workpiece” is construed as the claimed “preliminary electronic module” in the sense that it can be a printed wiring board material) comprising an active area (periphery 51, fig. 5; see also fig. 1B above for the examiner construed active area) having a hole-forming area (area of the spiral tool pattern 90, fig. 5), and a peripheral area adjacent to the active area (see fig. 1B above for the examiner construed peripheral area); 
selectively emitting a laser beam (“FIG. 5 is an XY plot representing an inward spiral tool pattern generated by a laser beam positioning method,” para 0041; at point 96 in fig. 5, the beam begins emitting laser pulses, para 0069; construed such that from 94 to 96 in fig. 5, no pulses are emitted, meeting the claimed limitation of “selectively emitting;” see the top “Fractional Laser Delay” in fig. 16) while rotating (“spins the beam positioner for a programmed number of revolutions,” para 0007; taught in the background section, construed such that it is known in the art that beam positioners spin) a laser source (“beam positioner (not shown),” para 0058; construed as a source for providing a laser beam; “FIGS. 1 and 2 illustrate the beam positioner motion,” para 0057; figs. 1 and 2 show a circular pattern) along a moving path defined along a boundary between the hole-forming area and the active area (“curvilinear path progressively inward from periphery 51 toward center 25 of each hole being processed,” para 0069; the path of the pulses 98 in pattern 90 in fig. 5 is construed as the claimed “moving path” in how the path is along the boundary between the periphery 51 and the center 25), the moving path being divided into a first section (from stating location 94 to entry location 96, fig. 5)and a second section (after entry location 96 to starting location 102, fig. 5); and 
removing the hole-forming area from the preliminary electronic module (“to remove material along a circular segment of the specimen,” abstract) to form an electronic module (“specimen materials may include virtually any printed wiring board material,” para 0140) having a module hole (“drilling holes,” para 0069).
Pailthorp does not explicitly disclose wherein, during a first rotation of the laser source along the moving path, the laser source moves at a first speed at the first section, and at a second speed greater than the first speed at the second section.
However, in the same field of endeavor of drilling holes in workpieces (fig. 10), Unrath teaches wherein, during a first rotation of the laser source along the moving path (“The peak AOD excursion occurs at the transition in velocity between inter-feature moves (typically high velocity) and tooling moves (typically lower velocities). This transition occurs both before tooling (on the approach to the tooling location) and after tooling (on the departure from the completed tooling location to the next location),” para 0049; construed such that a settling period fig. 9 is added at point 96 in the spiraling pattern shown in fig. 5 of Pailthorp), the laser source moves at a first speed at the first section (“the velocity 918 steps down to 0 m/sec,” para 0053; the Velocity drops to 0 in fig. 9, which is construed as happening at point 96 the pattern in fig. 5 of Pailthorp), and at a second speed greater than the first speed at the second section (“the velocity 918 steps up from 0 m/sec to 2 m/sec,” para 0053; the velocity is 2 m/sec after the post-lasing settle period in fig. 9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Pailthorp to include, a settling process, in view of the teachings of Unrath, by adding a settling process as shown in fig. 9, as taught by Unrath, at the entry location 96 in fig. 5, as taught by Pailthorp, in order to add a settling process, where the velocity drops to 0 after transitioning between holes, because a laser processing system may include an acousto-optic deflector (AOD) subsystem, but rapid transitions between process features may cause AOD excursions to go beyond a desired operating range, but by adding a settling delay, the AOD travel excursion can be kept within the bounds of the system’s AOD configuration (Unrath, paras 0003-0006).
Regarding claim 12, Pailthorp teaches wherein, during the first rotation of the laser source along the moving path (first rotation of the pattern 90 in fig. 5), the laser beam is not emitted at the first section (“starting location 94 at 90-degrees and an entry location 96 at 180-degrees, where laser pulses 98 are initiated,” para 0069; construed such that for ¼ of the first rotation, a beam is not emitted), and the laser beam is emitted at the second section (“There are 273 laser pulses 98 distributed during a single repetition of tool pattern 90 starting at entry location 96, processing two and one-half revolutions (900-degrees),” para 0069).
Regarding claim 13, Pailthorp teaches wherein, after the first rotation, the laser source emits the laser beam while rotating one to about 200 times along the moving path (“There are 273 laser pulses 98 distributed during a single repetition of tool pattern 90 starting at entry location 96, processing two and one-half revolutions (900-degrees),” para 0069; construed as 1.75 revolutions, which includes the ¼ rotation from point 94 to point 96).
Regarding claim 14, Pailthorp teaches wherein, after the first rotation, a moving speed of the laser beam is about 50 mm/s to about 6000 mm/s (“a tool velocity of 313 mm/sec,” para 0071; construed as being the constant speed after the settling pause taught by Unrath).
Regarding claim 16, Pailthorp teaches the invention as described above but does not explicitly disclose wherein a frequency of the laser beam is about 100 kHz to about 20000 kHz (Pailthorp teaches a Pulse Repetition Frequency (PRF) of 70 kHz, para 0081).
	However, in the same field of endeavor of drilling holes in workpieces, Unrath teaches wherein a frequency of the laser beam is about 100 kHz to about 20000 kHz (“Laser pulses within the beam 105 are may generally generated at a PRF in a range from about 20 kHz to about 2000 kHz. It will be appreciated, however, that the PRF may be less than 20 kHz or greater than 2000 kHz. For example, mode-locked laser may run up to 200 MHz,” para 0024; construed as range from 20 kHz to 2000 KHz).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Pailthorp to include, a PRF of 20-2000 kHz, in view of the teachings of Unrath, because the PRF is a results effective variable, where selection of the PRF (in combination with the velocity of the laser beam as well as the number of circular repetitions) determines the bite size, which is the distance between pulses, and by increasing the PRF from 70 kHz to as much as 2000 kHz, the beam velocity could then be increased by a factor of 28.5 for the same bite size and number of cycles, enabling a faster processing speed for the laser beam due to the increase in the PRF (Pailthorp teaches that PRF is a results effective variable for determining the bite size, which is also dependent on the velocity, paras 0078-0097; examiner determined these calculations based on equation 6; Pailthorp also teaches a MATLAB program for determining the optimal bite size in Appendix B).  Additionally, it has been held that where the general conditions of a claim are disclosed, discovering the optimum or working ranges involves only routine skill in the art.
Regarding claim 17, Pailthorp teaches wherein a start point (point 96, fig. 5) and an end point (location 102, fig. 5) of the emitting of the laser beam are defined on the moving path (pulses 98, fig. 5).
Regarding claim 18, Pailthorp teaches wherein the laser beam is a pulse laser beam (laser pulses 98, fig. 5).
Regarding claim 19, Pailthorp teaches wherein the hole-forming area has one of a circular (circular shape, fig. 5), elliptical, or polygonal shape (elliptical and polygonal shapes are not explicitly disclosed).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pailthorp et al. (US-20060027544-A1) in view of Unrath et al. (US-20140263223-A1) as applied to claim 11 above and further in view of Kang et al. (US-20170358781-A1).
Pailthorp teaches the invention as described above but does not explicitly disclose wherein a power of the laser beam is about 0.5 W to about 30 W.
However, in the same field of endeavor of laser cutting, Kang teaches a power of the laser beam is about 0.5 W to about 30 W (“the second intensity may be about 5 W when the first intensity is about 30 W,” para 0113; construed as a power range of 5-30 W).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Pailthorp to include, a power range of 5-30 W, in view of the teachings of Kang, by using the power range, as taught by Kang, for the laser beam, as taught by Pailthorp, because the power of a laser determines how effectively a mother substrate is cut through and whether a haze area results, causing burrs, but by using a power of 30 watts for a first intensity followed by a second intensity of 5 W, the amount of haze areas are reduced while still achieving cut-through of a substrate, for the advantage of ensuring that burrs do not form on a substrate (in paras 0104-0113, Kang teaches a process for determining the optimal power; see also figs. 11D-16).  Additionally, it has been held that where the general conditions of a claim are disclosed, discovering the optimum or working ranges involves only routine skill in the art.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pailthorp et al. (US-20060027544-A1) in view of Kang et al. (US-20170358781-A1).
Pailthorp teaches a method (“Methods for processing holes by moving precisely timed laser pulses in circular and spiral trajectories,” title) for manufacturing an electronic apparatus (“micro-electronic and semiconductor devices,” para 0140), the method comprising: 
providing a workpiece substrate (“a series of holes is processed in a workpiece,” para 0060; “workpiece specimen materials may include virtually any printed wiring board material, whether rigid or flexible, copper-clad or exposed, fiber reinforced, or homogeneous resin dielectric, and may also include ceramic substrates and silicon substrates,” para 0140) comprising an active area (periphery 51, fig. 5; see also fig. 1B above for the examiner construed active area) having a hole-forming area (area of the spiral tool pattern 90, fig. 5), and a peripheral area adjacent to the active area (see fig. 1B above for the examiner construed peripheral area); 
selectively emitting a laser beam (“FIG. 5 is an XY plot representing an inward spiral tool pattern generated by a laser beam positioning method,” para 0041; at point 96 in fig. 5, the beam begins emitting laser pulses, para 0069; construed such that from 94 to 96 in fig. 5, no pulses are emitted, meeting the claimed limitation of “selectively emitting;” see the top “Fractional Laser Delay” in fig. 16) while rotating (“spins the beam positioner for a programmed number of revolutions,” para 0007; taught in the background section, construed such that it is known in the art that beam positioners spin) a laser source (“beam positioner (not shown),” para 0058; construed as a source for providing a laser beam; “FIGS. 1 and 2 illustrate the beam positioner motion,” para 0057; figs. 1 and 2 show a circular pattern) along a moving path defined along a boundary between the hole-forming area and the active area (“curvilinear path progressively inward from periphery 51 toward center 25 of each hole being processed,” para 0069; the path of the pulses 98 in pattern 90 in fig. 5 is construed as the claimed “moving path” in how the path is along the boundary between the periphery 51 and the center 25), the moving path being divided into a first section (from stating location 94 to entry location 96, fig. 5) and a second section (after entry location 96 to starting location 102, fig. 5); and 
removing the hole-forming area from the preliminary electronic module (“to remove material along a circular segment of the specimen,” abstract) to form a module hole (“drilling holes,” para 0069), 
wherein, during a first rotation of the laser source along the moving path (first rotation of the pattern 90 in fig. 5), the laser beam is not emitted on the first section (“starting location 94 at 90-degrees and an entry location 96 at 180-degrees, where laser pulses 98 are initiated,” para 0069; construed such that for ¼ of the first rotation, a beam is not emitted), and the laser beam is emitted on the second section (“There are 273 laser pulses 98 distributed during a single repetition of tool pattern 90 starting at entry location 96, processing two and one-half revolutions (900-degrees),” para 0069).
	Pailthorp does not explicitly disclose providing a workpiece substrate including a plurality of pixels.

However, in the same field of endeavor of laser cutting, Kang teaches providing a workpiece substrate including a plurality of pixels (as shown in fig. 10, “the mother substrate 2000 is formed to include a plurality of display units DU,” para 0093; as shown in fig. 9, each display panel 100 has a pixel, AE, para 0084).
Kang, figs. 9 and 10

    PNG
    media_image5.png
    510
    481
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    435
    453
    media_image6.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Pailthorp to include, a mother substrate with a plurality of display units, each having its own pixel, by using the mother substrate, as taught by Kang, in lieu of the workpiece, as taught by Pailthorp, because the optimal cutting intensity the mother display mother substrate is a first intensity about 30 W and a second intensity of about 10 W (Kang, para 0116), and Pailthorp teaches a process that can be used with a variety of workpieces materials (Pailthorp, para 0018), where the cyclic repetitions or rotations can be then be modified for a laser pattern, such as that shown in fig. 5 of Pailthorp, where the first rotation was completed at an intensity of 30 W, and a second rotation completed at an intensity of 10 W, for the advantage of preventing burrs from forming on a substrate, where the size of the burrs reduces as the intensity of laser beam reduces (Kang, para 0112).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshiyasu et al. (US-5688418-A) teach a method for forming a hole in a workpiece using a laser, where the speed is adjusted (figs. 14 and 15a-d).
Beutler et al. (US-9067281-B2) teach a method for forming a hole in a workpiece using a laser, where the speed is adjusted (figs. 9 and 10).
Komatsu et al. (US-20200086427-A1) teach a method for forming a hole in a workpiece using a laser, where an angular speed is adjusted (fig. 9A).
Jeong et al. (US-10751838-B2) teach a method for decelerating and accelerating a laser beam cutting speed around a curve (fig. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        8/10/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761